UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    _____________

                                         No. 08-4598
                                        _____________

                             BLANCA BARRALES PAREJA,

                                                      Petitioner
                                              v.

                  ATTORNEY GENERAL OF THE UNITED STATES,

                                                     Respondent


                            On Petition for Review from an
                       Order of the Board of Immigration Appeals
                               (Board No. A098-632-579)
                     Immigration Judge: Honorable Eugene Pugliese


                                Argued June 23, 2010
                      Before: SMITH, FISHER and GREENBERG,
                                   Circuit Judges.

                                    (Filed: July 29, 2010)



                              ORDER AMENDING OPINION

              IT IS HEREBY ORDERED that the Slip Opinion filed in this case on

July 29, 2010, be amended as follows:


              On page 2 add the firm name of Cyrus D. Mehta & Associates, to
              the address of Attorney David A. Isaacson, Esquire, under the list
              of Counsel for Petitioner.
                                  For the Court:



                                  /s/ Marcia M. Waldron
                                  Clerk

Dated: July 30, 2010
PDB/cc: David A. Isaacson, Esq.
        Linda Y. Cheng, Esq.
        W. Daniel Shieh, Esq.